DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/07/2021 was filed after the mailing date of the application on 11/23/2020.  The submission is incompliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-7 and 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US Pub. 20160034032) in view of Thunström et al (US Pub. 20170235362).
Regarding claim 1, Jeong discloses:  
A line-of-sight input device for a user to input information using a line of sight, (refer to at least fig. 1, 3A and paragraph 128. Describes the camera 1050 may be mounted on a location that is predetermined to be suitable to acquire an image corresponding to a gesture of the hands of a user. For example when a user wears the wearable glasses 1000, the camera 1050 may be mounted on a location adjacent to an eye of the user to thereby capture an image that is similar to an image recognized via the eyes of the user) comprising: 
A line-of-sight identification section that identifies the line of sight of the user, (refer to at least fig. 1, 3A and paragraphs 128, 138. Describes For example when a user wears the wearable glasses 1000, the camera 1050 may be mounted on a location adjacent to an eye of the user to thereby capture an image that is similar to an image recognized via the eyes of the user. Para. 138, describes: The wearable glasses 1000 may further include an eye tracking camera 1070 that faces the user); 
A reference setting section that causes a storage section to store, as a reference line of sight, the line of sight being identified by the identification section when the user is looking at a reference position in a display fixed to the head of the user, (refer to at least fig. 31, 33 and paragraphs 315, 337. Describes the wearable glasses 1000 may compare the location 1405 of the iris determined from the eye image of the user with a pre-stored reference location 3101 of the iris and may determine at least one of the movement direction and the movement distance of the wearable glasses 1000 based on a result of the comparison. Para. 337, describes: For example, when a user touch occurs on the wearable glasses 1000, the wearable glasses 1000 may output a graphical user interface (GUI) 3301 for asking the user whether to set the reference wear state information based on a current location of the wearable glasses 1000); 
A display control section that causes the display to display a region representing a plurality of input elements that can be inputted to the line-of-sight device, (refer to at least fig. 45-46 and paragraph 406. Describes the wearable glasses 1000 may adjust a display image based on a gesture of a user within an interest space 4501); and 
An input receiving section that receives an input of an input element positioned in a predetermined region including the reference position within the partial region displayed on the display, (refer to at least fig. 45-46 and paragraphs 411, 337. Describes the wearable glasses 1000 may acquire the information about the gesture of the user by using the sensing unit included in the wearable glasses 1000. For example, the wearable glasses 1000 may acquire the information about the gesture of the user by using at least one of a magnetic sensor, an acceleration sensor, a gyroscope sensor, a proximity sensor, an optical sensor, a depth sensor, an infrared sensor, an ultrasonic sensor, or the like, which is included in the wearable glasses 1000. Para. 337, describes: In this case, only when the wearable glasses 1000 receive a user input of setting the reference wear state information based on the current location of the wearable glasses 1000, the wearable glasses 1000 may update the reference wear state information).
Jeong does not disclose:
A display control section that causes the display to display a partial region of an entire region representing a plurality of input elements that can be inputted to the line-of-sight device, and changes a position of the partial region in the entire region, the partial region being displayed to the display, on the basis of a relationship between the reference line of sight and the line of sight identified by the line-of-sight identification section;
Thunström teaches: 
A display control section that causes the display to display a partial region of an entire region representing a plurality of input elements that can be inputted to the line-of-sight device, and changes a position of the partial region in the entire region, the partial region being displayed to the display, on the basis of a relationship between the reference line of sight and the line of sight identified by the line-of-sight identification section, (refer to at least fig. 7A-B, 10 and paragraphs 66, 80. Describes an image may thus be modified in area 800 such that it contains greater quality graphics or other modified parameters as previously described. If it is determined that a gaze point 210 remains within sub-area 810, the quality of the graphics or the like in area 800 may be modified such that the graphical quality of the images in area 800 are displayed at a higher quality or the like than images outside of area 800 on display device 110. If it is determined that the gaze point is located outside of sub-area 810, a new area 800A is defined containing a new sub-area 810A. New area 800A may then be modified to contain higher quality graphics or other parameters. Para. 80, describes: If all of the user's gaze points 210 are located within a particular predefined region 1010, then the particular predefined region 1010 is rendered in a higher quality than compared to the other predefined regions 1010 in which no gaze position is included);
The two references are analogous art because they are related with the same field of invention of image display apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a displayed partial region of an entire region as taught by Thunström with the displaying image provided in the head-mounted display disclose by Jeong. The motivation to combine the Thunström reference is to provide a gazed based graphical user interface that can be manipulated according to users gazed detection.
Regarding claim 10, Jeong discloses:
A method of line-of-sight input for a user to input information using a line of sight in a line-of-sight input device and performed by a processor, (refer to at least fig. 1, 3A and paragraph 128. Describes the camera 1050 may be mounted on a location that is predetermined to be suitable to acquire an image corresponding to a gesture of the hands of a user. For example when a user wears the wearable glasses 1000, the camera 1050 may be mounted on a location adjacent to an eye of the user to thereby capture an image that is similar to an image recognized via the eyes of the user) comprising: 
Identifying the line of sight of the user, (refer to at least fig. 1, 3A and paragraphs 128, 138. Describes For example when a user wears the wearable glasses 1000, the camera 1050 may be mounted on a location adjacent to an eye of the user to thereby capture an image that is similar to an image recognized via the eyes of the user. Para. 138, describes: The wearable glasses 1000 may further include an eye tracking camera 1070 that faces the user); 
Causing a storage section to store, as a reference line of sight, the line of sight being identified in the identifying when the user is looking at a reference position in a display fixed to the head of the user, (refer to at least fig. 31, 33 and paragraphs 315, 337. Describes the wearable glasses 1000 may compare the location 1405 of the iris determined from the eye image of the user with a pre-stored reference location 3101 of the iris and may determine at least one of the movement direction and the movement distance of the wearable glasses 1000 based on a result of the comparison. Para. 337, describes: For example, when a user touch occurs on the wearable glasses 1000, the wearable glasses 1000 may output a graphical user interface (GUI) 3301 for asking the user whether to set the reference wear state information based on a current location of the wearable glasses 1000); 
Causing the display to display a region representing a plurality of input elements that can be inputted to the line-of-sight input device, (refer to at least fig. 45-46 and paragraph 406. Describes the wearable glasses 1000 may adjust a display image based on a gesture of a user within an interest space 4501); and 
Receiving an input of an input element positioned in a predetermined region including the reference position within the partial region displayed on the display, (refer to at least fig. 45-46 and paragraphs 411, 337. Describes the wearable glasses 1000 may acquire the information about the gesture of the user by using the sensing unit included in the wearable glasses 1000. For example, the wearable glasses 1000 may acquire the information about the gesture of the user by using at least one of a magnetic sensor, an acceleration sensor, a gyroscope sensor, a proximity sensor, an optical sensor, a depth sensor, an infrared sensor, an ultrasonic sensor, or the like, which is included in the wearable glasses 1000. Para. 337, describes: In this case, only when the wearable glasses 1000 receive a user input of setting the reference wear state information based on the current location of the wearable glasses 1000, the wearable glasses 1000 may update the reference wear state information).
Jeong does not disclose:
Causing the display to display a partial region of an entire region representing a plurality of input elements that can be inputted to the line-of-sight input device, and changing a position of the partial region in the entire region, the partial region being displayed to the display, on the basis of a relationship between the reference line of sight and the line of sight identified in the identifying;
Thunström teaches:
Causing the display to display a partial region of an entire region representing a plurality of input elements that can be inputted to the line-of-sight input device, and changing a position of the partial region in the entire region, the partial region being displayed to the display, on the basis of a relationship between the reference line of sight and the line of sight identified in the identifying, (refer to at least fig. 7A-B, 10 and paragraphs 66, 80. Describes an image may thus be modified in area 800 such that it contains greater quality graphics or other modified parameters as previously described. If it is determined that a gaze point 210 remains within sub-area 810, the quality of the graphics or the like in area 800 may be modified such that the graphical quality of the images in area 800 are displayed at a higher quality or the like than images outside of area 800 on display device 110. If it is determined that the gaze point is located outside of sub-area 810, a new area 800A is defined containing a new sub-area 810A. New area 800A may then be modified to contain higher quality graphics or other parameters. Para. 80, describes: If all of the user's gaze points 210 are located within a particular predefined region 1010, then the particular predefined region 1010 is rendered in a higher quality than compared to the other predefined regions 1010 in which no gaze position is included);
Regarding claim 10, refer to the motivation of claim 1.
Regarding claim 11, Jeong discloses:
A line-of-sight input system having a head-mounted device fixed to the head of a user and a line-of-sight input device that transfers signals from and to the head-mounted device, (refer to at least fig. 57 and paragraph 498. Describes the device 2000 adjusts the display image based on the information received from the wearable glasses 1000, and provides an adjusted image to the wearable glasses 1000. The display 2000 may display the adjusted image via the wearable glasses 1000) wherein the head-mounted device includes a display fixed to the head of the user so that the user can perform visual recognition, (refer to at least fig. 2A-C and paragraph 106. Describes the user may be provided with various pieces of information by recognizing both a display image provided via the wearable glasses 10 and a surrounding environment) 
The line-of-sight input device, (refer to at least fig. 2A-C and paragraph 100. Describes a head mounted display (HMD) is mounted on the head of a user and displays an image in front of (e.g., directly in front of) the eyes of the user. For example, like the wearable glasses 10) includes: 
A line-of-sight identification section that identifies a line of sight, (refer to at least fig. 1, 3A and paragraphs 128, 138. Describes For example when a user wears the wearable glasses 1000, the camera 1050 may be mounted on a location adjacent to an eye of the user to thereby capture an image that is similar to an image recognized via the eyes of the user. Para. 138, describes: The wearable glasses 1000 may further include an eye tracking camera 1070 that faces the user); 
A reference setting section that causes a storage section to store, as a reference line of sight, the line of sight being identified by the identification section when the user is looking at a reference position in the display, (refer to at least fig. 31, 33 and paragraphs 315, 337. Describes the wearable glasses 1000 may compare the location 1405 of the iris determined from the eye image of the user with a pre-stored reference location 3101 of the iris and may determine at least one of the movement direction and the movement distance of the wearable glasses 1000 based on a result of the comparison. Para. 337, describes: For example, when a user touch occurs on the wearable glasses 1000, the wearable glasses 1000 may output a graphical user interface (GUI) 3301 for asking the user whether to set the reference wear state information based on a current location of the wearable glasses 1000); and 
A display control section that causes the display to display a region representing a plurality of input elements that can be inputted to the line-of-sight input device, (refer to at least fig. 45-46 and paragraph 406. Describes the wearable glasses 1000 may adjust a display image based on a gesture of a user within an interest space 4501); and 
An input receiving section that receives an input of an input element positioned in a predetermined region including the reference position within the partial region displayed on the display, (refer to at least fig. 45-46 and paragraphs 411, 337. Describes the wearable glasses 1000 may acquire the information about the gesture of the user by using the sensing unit included in the wearable glasses 1000. For example, the wearable glasses 1000 may acquire the information about the gesture of the user by using at least one of a magnetic sensor, an acceleration sensor, a gyroscope sensor, a proximity sensor, an optical sensor, a depth sensor, an infrared sensor, an ultrasonic sensor, or the like, which is included in the wearable glasses 1000. Para. 337, describes: In this case, only when the wearable glasses 1000 receive a user input of setting the reference wear state information based on the current location of the wearable glasses 1000, the wearable glasses 1000 may update the reference wear state information).
Jeong does not disclose:
A display control section that causes the display to display a partial region of an entire region representing a plurality of input elements that can be inputted to the line-of-sight input device, and changes a position of the partial region in the entire region, the partial region being displayed to the display, on the basis of a relationship between the reference line of sight and the line of sight identified by the line-of-sight identification section;
Thunström teaches:
A display control section that causes the display to display a partial region of an entire region representing a plurality of input elements that can be inputted to the line-of-sight input device, and changes a position of the partial region in the entire region, the partial region being displayed to the display, on the basis of a relationship between the reference line of sight and the line of sight identified by the line-of-sight identification section, (refer to at least fig. 7A-B, 10 and paragraphs 66, 80. Describes an image may thus be modified in area 800 such that it contains greater quality graphics or other modified parameters as previously described. If it is determined that a gaze point 210 remains within sub-area 810, the quality of the graphics or the like in area 800 may be modified such that the graphical quality of the images in area 800 are displayed at a higher quality or the like than images outside of area 800 on display device 110. If it is determined that the gaze point is located outside of sub-area 810, a new area 800A is defined containing a new sub-area 810A. New area 800A may then be modified to contain higher quality graphics or other parameters. Para. 80, describes: If all of the user's gaze points 210 are located within a particular predefined region 1010, then the particular predefined region 1010 is rendered in a higher quality than compared to the other predefined regions 1010 in which no gaze position is included);
Regarding claim 11, refer to the motivation of claim 1.
Regarding claim 2, Jeong does not disclose:
Wherein the display control section moves the position of the partial region in the entire region to be displayed to the display along a vector from the reference line of sight to the line of sight identified by line-of-sight identification section.
Thunström teaches:
Wherein the display control section moves the position of the partial region in the entire region to be displayed to the display along a vector from the reference line of sight to the line of sight identified by line-of-sight identification section, (refer to at least fig. 4, 7A-B and paragraphs 63, 66. Describes when a user saccade, represented by arrow 430, is detected by eye tracking device 120, the size and shape of area 420 may change to accommodate both initial gaze point 410 and anticipated gaze point 440. The changed area 450, while being triangular and/or trapezoidal in this embodiment, may be shaped and sized differently in other embodiments. Para. 66, describes: an image may thus be modified in area 800 such that it contains greater quality graphics or other modified parameters as previously described. If it is determined that a gaze point 210 remains within sub-area 810, the quality of the graphics or the like in area 800 may be modified such that the graphical quality of the images in area 800 are displayed at a higher quality or the like than images outside of area 800 on display device 110. If it is determined that the gaze point is located outside of sub-area 810, a new area 800A is defined containing a new sub-area 810A. New area 800A may then be modified to contain higher quality graphics or other parameters).
Regarding claim 3, Jeong does not disclose:
Wherein the display control section changes a movement speed of the partial region on the basis of a difference between the reference line of sight and the line of sight identified by the line-of-sight's identification section.
Thunström teaches:
Wherein the display control section changes a movement speed of the partial region on the basis of a difference between the reference line of sight and the line of sight identified by the line-of-sight's identification section, (refer to at least fig. 4, 7A-B and paragraphs 61, 63. Describes the rate of change of the gaze point of the user, also referred to as the velocity or speed of a saccade by the user is directly dependent on the total change in the gaze point of the user (often referred to as the amplitude of the saccade). While the saccade of a human user can be as fast as 900°/second in humans, for saccades of less than or about 60°, the velocity of a saccade is generally linearly and directly dependent on the amplitude of the saccade. Para. 63, describes: when a user saccade, represented by arrow 430, is detected by eye tracking device 120, the size and shape of area 420 may change to accommodate both initial gaze point 410 and anticipated gaze point 440. The changed area 450, while being triangular and/or trapezoidal in this embodiment, may be shaped and sized differently in other embodiments. Wherein the anticipated gaze point is interpreted as the identified line of sight).
Regarding claim 4, Jeong does not disclose:
Wherein the display control section stops a movement of the partial region when the difference between the reference line of sight and the line of sight identified by line-of-sight identification section is equal to or smaller than a predetermined value.
Thunström teaches:
Wherein the display control section stops a movement of the partial region when the difference between the reference line of sight and the line of sight identified by line-of-sight identification section is equal to or smaller than a predetermined value, (refer to at least fig. 4, 7A-B and paragraphs 58, 66. Describes an entirety of the image may be modified during the period of change in the gaze point of the user, and once the change in the gaze point of the user ceases, either the area around end gaze point of the user or a remainder of the image (portions of the image not around the end gaze point) may be modified. Para. 66, describes: an image may thus be modified in area 800 such that it contains greater quality graphics or other modified parameters as previously described. If it is determined that a gaze point 210 remains within sub-area 810, the quality of the graphics or the like in area 800 may be modified such that the graphical quality of the images in area 800 are displayed at a higher quality or the like than images outside of area 800 on display device 110. If it is determined that the gaze point is located outside of sub-area 810, a new area 800A is defined containing a new sub-area 810A. New area 800A may then be modified to contain higher quality graphics or other parameters. Wherein the anticipated gaze point is interpreted as the identified line of sight).
Regarding claim 5, Jeong discloses:
Wherein the input receiving section receives the input element that has been positioned in the predetermined region for a predetermined time or more, as an input from the user, (refer to at least fig. 45, 47 and paragraphs 406, 439. Describes the wearable glasses 1000 may adjust a display image based on a gesture of a user within an interest space 4501. Para. 439, describes: The wearable glasses 1000 determine whether the user input for adjusting the display image has been received, in operation S2140. When the user input for adjusting the display image has been received, the wearable glasses 1000 may acquire the information about the gesture of the user, in operation S2150).
Regarding claim 6, Jeong discloses:
Wherein the reference setting section sets the reference line of sight after the display control section causes the display to display information prompting the user to look at the predetermined point in the display, (refer to at least fig. 8, 33 and paragraphs 206, 337. Describes the wearable glasses 1000 may acquire the wear state information of the user. The wearable glasses 1000 may output a guide image to guide the user to look straight ahead, thereby increasing the accuracy of measurement of the inclination of the wearable glasses 1000. For example, as illustrated in FIG. 9, the wearable glasses 1000 may display, on the display 1030, an image 901 informing a user that the eyes of the user will be photographed for adjustment or that an image correction process is about to start. The wearable glasses 1000 may photograph the eyes of the user after outputting the guide image. Para. 337, describes: For example, when a user touch occurs on the wearable glasses 1000, the wearable glasses 1000 may output a graphical user interface (GUI) 3301 for asking the user whether to set the reference wear state information based on a current location of the wearable glasses 1000).
Regarding claim 7, Jeong discloses:
Wherein the reference setting section sets the reference line of sight according to an operation of an operation device operated by the user, (refer to at least fig. 8, 33 and paragraphs 206, 337. Describes the wearable glasses 1000 may acquire the wear state information of the user. The wearable glasses 1000 may output a guide image to guide the user to look straight ahead, thereby increasing the accuracy of measurement of the inclination of the wearable glasses 1000. For example, as illustrated in FIG. 9, the wearable glasses 1000 may display, on the display 1030, an image 901 informing a user that the eyes of the user will be photographed for adjustment or that an image correction process is about to start. The wearable glasses 1000 may photograph the eyes of the user after outputting the guide image. Para. 337, describes: For example, when a user touch occurs on the wearable glasses 1000, the wearable glasses 1000 may output a graphical user interface (GUI) 3301 for asking the user whether to set the reference wear state information based on a current location of the wearable glasses 1000).
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeong (US Pub. 20160034032) in view of Thunström et al (US Pub. 20170235362) in further view of HAN et al (US Pub. 20190012129).
Regarding claim 8, Jeong and Thunström do not disclose:
Wherein the display control section causes the display to display the partial region during a period in which the input receiving section receives the input from the user, and causes the display not to display the partial region during a period in which the input receiving section does not receive the input from the user.
HAN teaches:
Wherein the display control section causes the display to display the partial region during a period in which the input receiving section receives the input from the user, (refer to at least fig. 3C and paragraph 76. Describes if a predefined user command is input while the display apparatus 200 operates in the first mode, the processor 270 may change the display mode from the first mode to the second mode as illustrated in FIG. 3C and control the display 210 to enlarge and display a partial area of the input image at the first screen ratio.) and causes the display not to display the partial region during a period in which the input receiving section does not receive the input from the user, (refer to at least fig. 5B and paragraph 92. Describes if a user moves away from the display apparatus 200 while the first portrait image 520 is displayed, the processor 270 may zoom out the first thumbnail image 540 gradually as illustrated in the second drawing of FIG. 5B).
The three references are analogous art because they are related with the same field of invention of image display apparatus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate image magnification based on input as taught by HAN with the displayed partial region of an entire region as taught by Thunström with the displaying image provided in the head-mounted display disclose by Jeong. The motivation to combine the HAN reference is to provide a displayed image that can be enhanced for focus according to user input.
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        06/16/2022